Citation Nr: 0011139	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-16 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1972 to 
September 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Since the April 1985 unappealed RO denial of the claim 
for service connection for a psychiatric disorder, evidence 
was submitted which was not previously before agency 
decisionmakers and which bears directly and substantially 
upon the specific matter under consideration.  This evidence 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

3.  There is no competent medical evidence of a nexus between 
the veteran's acquired psychiatric disorder and his period of 
active duty service. 


CONCLUSIONS OF LAW

1.  Evidence submitted since the April 1985 RO rating 
decision denying service connection for a psychiatric 
disorder, which was the last final denial with respect to 
this issue, is new and material;  the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991);  38 C.F.R. § 3.156 
(1999).

2.  The veteran's claim for service connection for an 
acquired psychiatric disorder is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 1985, the RO denied service connection for an 
acquired psychiatric disorder.  The veteran did not timely 
perfect his appeal.  Therefore, the RO's decision of April 
1985 is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (1999).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet. App. 203, 206 (1999).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet. App. 209, 218 
(1999) (stating that, after Hodge, new and material evidence 
may be presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters, 12 Vet. App. at 206.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 
206.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.   

Evidence considered at the time of that decision included the 
veteran's October 1972 service entrance examination wherein 
clinical evaluation of the veteran's psychiatric condition 
was normal.  The veteran indicated he had no history of 
depression or excessive worry, but had experienced nervous 
trouble.

Service medical records dated in February 1973 include an 
impression of nervous anxiety.  Service medical records of 
psychiatric treatment in April 1973 reflect psychiatric 
evaluation and treatment for schizoid personality.

Service medical records in August 1973 reflect that the 
veteran was hospitalized for 19 days after he had become 
intoxicated and cut his wrist.  The hospital admission 
diagnosis had been depression.  The veteran indicated by 
history that he had always been a nervous person, and 
detailed his long chaotic past history, to include two 
suicide attempts, drug abuse over the past year, and problems 
in school and in civilian jobs.  Ultimately, the diagnosis 
was emotionally unstable personality.   

Upon recommendation of a Medical Board, the veteran was 
discharged from service in September 1973.  He was found to 
be unfit due to a personality disorder.

VA records of hospitalization from February 1975 to March 
1975 indicate that the veteran was diagnosed with and treated 
for anxiety neurosis with depression.  One treatment record 
describes the veteran as having had "boundless anxiety for 
several years."  The hospital summary includes an assessment 
that the veteran was experiencing a severe degree of anxiety 
which was incapacitating him in his social and intellectual 
functioning at the time of hospitalization.  In the treating 
physician's view, the veteran's condition could be 
economically described as anxiety neurosis.  Treatment 
records indicate that medication was necessary.
 
VA records of treatment in January 1979 include diagnoses of 
anxiety neurosis and depression.  VA records of 
hospitalization from February 1979 and March 1979 include 
diagnoses of anxiety and depression.  VA records of treatment 
in November 1986 note the veteran to be depressed.  VA 
records of hospitalization in December 1986 reflect diagnoses 
of anxiety neurosis with depression.  

Also of record were rating decisions of February 1974 and 
February 1975 denying service connection for a nervous 
disorder on the basis that only a personality disorder was 
noted in service, and anxiety was not noted during service.  
The RO's April 1985 decision confirmed those earlier Board 
decisions. 

Evidence submitted or secured since the April  1985 rating 
decision consists of the following:

Private medical records of treatment of T.M. Dougherty, M.D., 
from October 1974 to April 1979, note treatment for anxiety.  
January 1975 emergency outpatient records from Anderson 
County, under the care of Dr. Dougherty, reflect treatment 
and medication for acute anxiety.

Records of treatment submitted to the State of Kansas by a 
psychiatrist described as "Chief, Psychiatric Service, " in 
March 1987 and May 1987, reflect that the veteran had a 
mental condition rendering him unable to work for several 
months.

Records from the Franklin County Mental Health Department of 
treatment from March 1988 to January 1996 reflect that the 
veteran was receiving medication for complaints of stress, 
depression, and emotional lability.  Diagnoses during this 
period included depression, dysthymia, and borderline 
personality disorder.

A Franklin County Mental Health Clinic readmission intake 
evaluation report includes a diagnosis of dysthymia primary 
type early onset, and personality disorder not otherwise 
specified with mixed borderline antisocial and schizotypal 
characteristics.  The report indicates that the veteran was 
quite depressed, and had been dysfunctional and depressed for 
a long time.  Referring to the veteran's file, background 
information was summarized as follows:  "Suffice it to say 
that after discharge from the Marines when he was 18 or 19 
due to a suicide attempt occasioned by a breakup with a 
girlfriend, [the veteran] has had 60 to 70 jobs[,] made 
suicide attempts[,] been hospitalized several times, [and 
obtained] vocational rehabilitation and other forms of 
psychotherapeutic treatment[,] all to no avail."

Records of hospitalization in March 1989 under the care of 
Jan D. Garwood, M.D., reflect diagnoses of ethanol dependence 
and anxiety/depression syndrome.  

During a March 1990 psychiatric VA examination, the veteran 
was diagnosed as having bipolar affective disorder.  The 
examiner stated that the veteran was quite depressed and had 
been psychotic in the past.  The examiner noted that the 
veteran's condition appeared to be chronic.  During  a March 
1990 VA physical examination, the veteran was diagnosed as 
having a severe psychiatric illness.

In a March 1990 letter to the RO, Delmont C. Hadley, M.D., 
asserted that the veteran had been treated by his previous 
partners since 1970, and that he had seen the veteran several 
times in the last year.  He noted that he veteran had been 
treated with antidepressants.  Dr. Hadley had no records of 
any formal psychiatric care.  He  indicated he was inclined 
to diagnose the veteran as having a borderline personality.
 
Records of psychiatric treatment from Ottawa Family 
Physicians in February 1996 include an assessment of severe 
depression.  Records dated in June 1994 include assessments 
of anxiety and depression.

Crawford County Mental Health Department records of treatment 
from March 1997 to December 1997 reflect diagnoses of an 
dysthymia, depression, and generalized anxiety disorder. 

The RO denied service connection for a psychiatric disorder 
in an April 1985 rating decision.  Since that time, evidence 
(to include medical evidence reflecting continuity of 
symptomatology of anxiety and depression) has been received 
which was not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the matter under 
consideration, which is neither cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered to 
fairly decide the merits of the claim.  Accordingly, the 
claim for service connection for a psychiatric disorder is 
reopened.  38 C.F.R. § 3.156(a).  Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998).  

The next question that must be resolved in this appeal is 
whether the appellant has presented evidence that the claim 
is well grounded;  that is, that the claim is plausible.  38 
U.S.C.A. 5107(a).  In order for a claim for service 
connection to be well grounded, there must be (1) a medical 
diagnosis of a current disability;  (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury;  and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied, 524 U.S. 940 (1998);  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period;  (2) 
evidence showing postservice continuity of symptomatology;  
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period;  and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The record includes an inservice initial diagnosis of 
depression; however, this was revised following 19 days of 
hospitalization during which the veteran's behavior could be 
observed.  Thereafter, the diagnosis was changed to 
emotionally unstable personality.  

Personality disorders, which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric  symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis, will be 
accepted as showing preservice origin.  Personality disorders 
and mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c). 

In the present case, the veteran presently suffers from 
dysthymia, generalized anxiety and depression.  Thus, the 
first element of a well-grounded claim has been met.  
However, the second element of a well-grounded claim, showing 
the inservice incurrence of dysthymia, generalized anxiety 
and depression is absent, as is the final element requiring a 
nexus between service and the present disability.

Thus, while new and material evidence has been submitted to 
reopen the claim, the claim must fail, as it is not well-
grounded.

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claims.  Robinette v. Brown, 8 Vet.App. 69 (1995)

In this case, the Board has fulfilled its obligation by 
informing the appellant of the evidence which is lacking and 
that is necessary to make the claim well-grounded.
service connection 



ORDER

The claim for service connection for an acquired psychiatric 
disability is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals




 



